DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 04 February 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (U.S. Pub. 2016/0071939).
Claim 1:  Matsushita discloses a semiconductor device comprising: 
a substrate (11; Fig. 1B, paragraph 19);

an electron supply layer (14; Fig. 1B, paragraph 19) formed over the electron transit layer (12), the electron supply layer (14) being composed of a nitride semiconductor (21); 
a spacer layer (13; Fig. 1B, paragraph 19) interposed between the electron transit layer (12) and the electron supply layer (14); and 
a gate electrode (19; Fig. 1B, paragraph 19), a source electrode (18; Fig. 1B, paragraph 19), and a drain electrode (17; Fig. 1B, paragraph 19) that are formed over the electron supply layer (14), 
the source electrode (18) including a plurality of protrusions (18a; Fig. 1B, paragraph 24) that penetrate into the electron supply layer (14), and
the protrusions (18a) having a side surface (side surface of 18a above 13) inclined with respect to a surface (upper surface of 12) of the electron transit layer (12) and bottom surfaces (side surfaces of 18a within 13) of the protrusion (18a) are within the spacer layer (13).
Claim 2:  Matsushita discloses the semiconductor device according to claim 1, wherein the drain electrode (17) includes a plurality of protrusions (17a; Fig. 1B, paragraph 24) that penetrate into the electron supply layer (14), and
wherein the protrusions (17a) of the drain electrode (17) have a side surface (side surface of 17a) inclined with respect to the surface (upper surface of 12) of the electron transit layer (12).
Claim 3:  Matsushita discloses the semiconductor device according to claim 1, wherein the spacer layer (13) being composed of a nitride semiconductor (paragraph 21).
Claim 5:  Matsushita discloses the semiconductor device according to claim 4, wherein the spacer layer (13) is composed of a material containing AlN (paragraph 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above in view of Bahl et al. (U.S. Pub. 2012/0223317).
Claim 6:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose the angle θ at which the side surfaces of the protrusions are inclined with respect to the surface of the electron transit layer is 5° or more and 50° or less.
Bahl et al., however, discloses the angle of side surfaces (side surface 414 and 416; Fig. 4, paragraph 35) of protrusion (414 and 416; Fig. 4, paragraph 35) are result-affecting parameters because the angling the side surfaces affects the sensitivity to etch depth variation (paragraph 35).

Claim 7:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose the angle θ at which the side surfaces of the protrusions are inclined with respect to the surface of the electron transit layer is 5° or more and 30° or less.
Bahl et al., however, discloses the angle of side surfaces (side surface 414 and 416; Fig. 4, paragraph 35) of protrusion (414 and 416; Fig. 4, paragraph 35) are result-affecting parameters because the angling the side surfaces affects the sensitivity to etch depth variation (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize Matsushita with the disclosure of Bahl et al., for example by routine experimentation, the angle of the side surfaces of the protrusions in order to obtain the desired sensitivity to etch depth variation.
Claim 8:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose the width d of the protrusions on a side on which a surface of the electron supply layer is located is 20 nm or more and 400 nm or less.
Bahl et al., however discloses 0.22 µm (220 nm) is a suitable width for protrusion (114 and 116; Fig. 1, paragraphs 21 and 44).

Claim 9:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose the width d of the protrusions on a side on which a surface of the electron supply layer is located is 20 nm or more and 200 nm or less.
Bahl et al., however discloses 0.22 µm (220 nm) is a suitable width for protrusion (114 and 116; Fig. 1, paragraphs 21 and 44).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Matsushita with the disclosure of Bahl et al. to have made the protrusion have a width of 20 nm or more and 200 nm or less because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein) and because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (M.P.E.P. § 2144.05).  
Claim 12:  Matsushita discloses the semiconductor device according to claim 1, and Matsushita further discloses wherein the electron transit layer (12) is composed of a material containing GaN (paragraph 20).
Matsushita appears not to explicitly disclose the electron supply layer is composed of a material containing InAIN or a material containing InAIGaN.
Bahl et al., however, discloses InAlN and InAlGaN are suitable materials for an electron supply layer (104; Fig. 1, paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Matsushita with the disclosure of Bahl to have made the electron supply layer composed of a material containing InAIN or a material containing InAIGaN because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita.
Claim 10:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose an area ratio of an area of the protrusions in a cross section being taken along a surface of the electron supply layer with respect to an area of the source electrode or the drain electrode in the cross section is more than 0% and 73% or less.
Matsushita, however, further discloses an area ratio of an area of the protrusions (18a) in a cross section being taken along a surface of the electron supply layer (14) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, an area ratio of an area of the protrusions in a cross section being taken along a surface of the electron supply layer with respect to an area of the source electrode in the cross section in order to obtain the desire ohmic resistance.
Claim 11:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose an area ratio of the protrusions in a cross section being taken along a surface of the electron supply layer with respect to an area of the source electrode or the drain electrode in the cross section is 3% or more and 55% or less.
Matsushita, however, further discloses an area ratio of the protrusions (18a) in a cross section being taken along a surface of the electron supply layer (14) with respect to an area of the source electrode (18) in the cross section is a result-affecting parameters because it affects the ohmic resistance (paragraph 38 and 39).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, an area ratio of the protrusions in a cross section being taken along a surface of the electron supply layer with respect to an area of the source electrode in the cross section r in order to obtain the desire ohmic resistance.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above, and further in view of Yanagihara et al. (U.S. Pub. 2007/0176215).
Claim 13:  Matsushita discloses the semiconductor device according to claim 1 and further discloses the electron transit layer (12) is composed of a material containing GaN (paragraph 20).
Matsushita appears not to explicitly disclose the electron supply layer is composed of a material containing AIN or a material containing AIGaN in which a composition ratio of an Al content is 0.5 or more.
Yanagihara et al., however, disclose AlGaN having an Al content of 0.5 or more (Al0.5--Ga0.5N) is a suitable material for an electron supply layer (21; Fig. 1, paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Matsushita with the disclosure of Yanahihara et al. to have made the electron supply layer composed of a material containing AIN or a material containing AIGaN in which a composition ratio of an Al content is 0.5 or more because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above, and further in view of Hoshi et al. (U.S. Pub. 2007/0132037).
Claim 14:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose a fourth semiconductor layer formed over the electron supply layer, the fourth semiconductor layer being composed of a nitride semiconductor.
Hoshi et al., however, discloses a fourth semiconductor layer (105; Fig. 2A, paragraph 42) formed over the electron supply layer (104; Fig. 2A, paragraph 42), the fourth semiconductor layer (105) being composed of a nitride semiconductor (paragraph 42) in order to prevent oxidation of the electron supply layer (104).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Matsushita with the disclosure of Hoshi et al. to have made a fourth semiconductor layer formed over the electron supply layer, the fourth semiconductor layer being composed of a nitride semiconductor in order to prevent oxidation of the second semiconductor layer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita as applied to claim 1 above, and further in view of Nishimori et al. (U.S. Pub. 2015/0041860).
Claim 15:  Matsushita discloses the semiconductor device according to claim 1.
Matsushita appears not to explicitly disclose an n-type semiconductor layer interposed between the electron supply layer and the protrusions, the n-type semiconductor layer being composed of an n-type nitride semiconductor.
 Nishimori et al., however, discloses an n-type semiconductor layer (20a; Fig. 11, paragraph 79) interposed between the electron supply layer (22; Fig. 11, paragraph 79) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Matsushita with the disclosure of Nishimori et al. to have made an n-type semiconductor layer interposed between the electron supply layer and the protrusions, the n-type semiconductor layer being composed of an n-type nitride semiconductor in order to lower contact resistance.

Response to Arguments
Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive. 
Applicant contends “the protrusions having a side surface inclined with respect to a surface of the electron transit layer and bottom surfaces of the protrusions are within the spacer layer” distinguishes over Matsushita.
Examiner notes Matsushita discloses the protrusions (18a) having a side surface (side surface of 18a above 13) inclined with respect to a surface (upper surface of 12) of the electron transit layer (12) and bottom surfaces (side surfaces of 18a within 13) of the protrusion (18a) are within the spacer layer (13) (Fig. 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815